Broyles, O. J.
This was a suit in trover for the recovery of an automobile. Upon tlie trial the evidence demanded a finding that the plaintiff had neither tide to the automobile nor the right to possess it. The assignments of error upon various rulings of the court as to the admissibility *95of evidence show no material error, and the court properly directed a verdict in favor of the defendants.
Decided April 10, 1928.
McGutchen, Bowden & Gaggstatter, for plaintiff.
George G. Palmer, for defendants.

Judgment affirmed.


Luke and. Bloodworlh, JJ., concur.